DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final communication in response to communication filed 7/30/21 and 9/9/21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 6 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimada [7602877].
With respect to claim 6, figures 1-4 of Shimada discloses a buffer circuit [11,16, fig. 1], comprising a buffer, a second P-type MOS transistor [receiving CLKB, fig. 3], and a second N-type MOS transistor [receiving CLK, fig. 3], wherein the buffer comprises a first P-type MOS transistor and a first N-type MOS transistor, gates of the first P-type MOS transistor and the first N-type MOS transistor are separately coupled to an input terminal, a source of the first P-type 
the second P-type MOS transistor is configured to control connection or disconnection between the output terminal and the power terminal; and 
the second N-type MOS transistor is configured to control connection or disconnection between the output terminal and the grounding terminal.
With respect to claim 12, figures 1-4 of Shimada discloses the buffer circuit according to claim 6, wherein the buffer circuit further comprises a phase inverter [16], and the phase inverter is coupled to the output terminal.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shimada [7602877] in view of Payne et al. [20100213986].

However, Payne et al. discloses comprising a buffer [Q2,Q4], a second PNP transistor [Q1], and a second NPN transistor [Q6], 
wherein the buffer comprises a first PNP transistor [Q2] and a first NPN transistor [Q4], bases of the first PNP transistor and the first NPN transistor are separately coupled to an input terminal, an emitter of the first PNP transistor is coupled to a power terminal, a collector of the first PNP transistor is coupled to an output terminal, an emitter of the first NPN transistor is coupled to a grounding terminal, and a collector of the first NPN transistor is coupled to the output terminal;
the second PNP transistor is configured to control connection or disconnection between the output terminal and the power terminal; and
the second NPN transistor is configured to control connection or disconnection between the output terminal and the grounding terminal.
	It would have been obvious to one skilled in the art at the time the invention was made make the buffer circuit of Shimada with PNP and NPN transistors as shown in Payne et al. since it was a known technique in the art. 
Allowable Subject Matter
Claims 1-5 allowed.
Claims 7-11, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JAGER/
Primary Examiner, Art Unit 2842
1/11/22